        Case 2:19-cv-12216-GGG-KWR Document 26 Filed 09/05/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  FERTILIZANTES MAYA SA                                             CIVIL ACTION
  VERSUS                                                            NO:     19-12216
  THORCO SHIPPING A/S, ET AL.                                       SECTION: “T” (4)
                                              ORDER
         Before the Court is a Motion for Leave to Intervene (R. Doc. 24) filed by Gordon, Arata,

Montgomery, Barnett, McCollam, Duplantis & Eagan, LLC (“Gordon Arata”) seeking leave to

intervene in these proceeding pursuant to Federal Rule of Civil Procedure 24(a)(2). This motion is

not opposed. This motion was submitted on July 15, 2020 and heard on the briefs.

   I.       Background

         On August 16, 2019, Plaintiff Fertilizantes Maya SA (“Fertilizantes”) filed this action

against the M/V THORCO ROYAL, her engines, boilers, tackle, etc. (the “THORCO ROYAL”),

in rem and Defendants Thorco Shipping A/S, Hono Ship Investment, Inc. and Sun Alliance KK,

in personam, in a cause of cargo loss and/or damage, civil and maritime. R. Doc. 1. Fertilizantes

alleges that THORCO ROYAL was to sail 8,496.412 metric tons of Ammonium Nitrate (“Cargo”)

from the Port of New Orleans to the Port of Puerto Quetzal, Guatemala. Id. Notwithstanding, when

the THORCO ROYAL arrived at the Port of Puerto Quetzal the Cargo was damaged. Id.

         On May 29, 2020, counsel for Fertilizantes sent correspondence to the Court notifying it

that parties had settled all claims. R. Doc. 21. Accordingly, the District Judge presiding over the

case dismissed the action. R. Doc. 23.

         On June 5, 2020, Gordon Arata filed this instant motion seeking leave to intervene. R. Doc.

24. Gordon Arata claims its interest in this case arose in January 2020 when the attorneys working

on this matter resigned and started their own law firm and Plaintiff and Xchanging elected to
      Case 2:19-cv-12216-GGG-KWR Document 26 Filed 09/05/20 Page 2 of 6




continue their representation with these departing attorneys. R. Doc. 24-1, p. 2. Gordon Arata

contends it has an interest in any proceeds, whether by judgment, settlement, or otherwise, in favor

of Plaintiff and Xchanging in connection with this action. Id. As such, Gordon Arata contends it

is entitled to intervene of right in this action. R. Doc. 24-1, p. 1.

    II.       Standard of Review

           Federal Rule of Civil Procedure (“Rule”) 24 governs interventions in civil actions. Fed. R.

Civ. P. 24. Rule 24(a)(2) provides “[o]n timely motion, the court must permit anyone to intervene

who . . . claims an interest relating to the property or transaction that is the subject of the action,

and is so situated that disposing of the action may as a practical matter impair or impede the

movant's ability to protect its interest, unless existing parties adequately represent that interest.”

Fed. R. Civ. P. 24(a)(2).

           The Fifth Circuit has expounded the four elements for intervention of right include (1)

timeliness, (2) an interest in the subject matter of the litigation, (3) impairment of the applicant’s

interest if it is not allowed to intervene, and (4) inadequate representation of that interest by the

existing parties.” Howse v. S/V Canada Goose I, 641 F.2d 317, 320 (5th Cir. 1981).

    III.      Analysis

           Gordon Arata contends that it is entitled to an intervention of right and be awarded

attorney’s fees as are deemed reasonable for its services in this action. R. Doc. 24-1. In support,

Gordon Arata further contends that it meets the Fifth Circuit four factor test for intervention. Id.

Gordon Arata finally contends that intervention is essential to protect its interests in connection

with this action, as a settlement or judgment without this intervention could result in a monetary

loss for Gordon Arata and no full payment to it for the Gordon Arata Services. Id.




                                                    2
      Case 2:19-cv-12216-GGG-KWR Document 26 Filed 09/05/20 Page 3 of 6




   A. Timeliness

       “The question of timeliness is largely within the district court’s discretion.” Wilkerson v.

Stalder, No. CV 00-304-JJB-RLB, 2014 WL 12811962, at *2 (M.D. La. Oct. 23, 2014) (quoting

Stallworth v. Monsanto Co., 558 F.2d 257, 263-66 (5th Cir. 1977)). In considering the timeliness

factor, the Fifth Circuit has created a four factor guideline: (1) the length of time during which the

would-be intervenor actually know or reasonably should have known of his interest in the case

before he petitioned for leave to intervene; (2) the extent of the prejudice that the existing parties

to the litigation may suffer as a result of the would-be intervenor’s failure to apply for intervention

as soon as he actually knew or reasonably should have known of his interest in the case; (3) the

extent of the prejudice that the would-be intervenor may suffer if his petition for leave to intervene

is denied; and (4) the existence of unusual circumstances militating either for or against a

determination that the application is timely. Stallworth, 558 F.2d at 263-66.

       The Fifth Circuit has clarified “[t]he requirement of timeliness is not a tool of retribution

to punish the tardy would-be intervenor, but rather a guard against prejudicing the original parties

by failure to apply sooner . . . Federal courts should allow intervention where no one would be

hurt, and greater justice could be attained.” Adam Joseph Res. v. CNA Metals Ltd., 919 F.3d 856,

865 (5th Cir. 2019) (internal quotations and citations omitted).Moreover, while the Fifth Circuit

“has been reluctant to approve intervention after final judgment” it recognizes that “there are

circumstances in which post-judgment intervention may be justified.” Howse, 641 F.2d at 320.

       In McDonald, the Fifth Circuit recognized, when an entity’s interest is in the proceeds of

an action, that a motion to intervene filed after the parties to the litigation agreed on a settlement

is timely within the meaning of Rule 24. McDonald v. E. J. Lavino Co., 430 F.2d 1065, 1072 (5th

Cir. 1970). The Fifth Circuit explained, due to the nature of the requested intervention, “the merits



                                                  3
      Case 2:19-cv-12216-GGG-KWR Document 26 Filed 09/05/20 Page 4 of 6




of the petition would not have been considered until the verdicts had been rendered anyway, for if

the verdicts had been favorable to the defendants, there would have been no need to consider the

petitioner’s claim.” Id. (permitting intervention where motion to intervene was filed hours after

the judgment) cf. Wilkerson, 2014 WL 12811962, at *3 (denying motion to intervene filed over a

motion after the court issued a final judgment).

       In this case, Petitioner Gordon Arata claims its interest in this case arose in January 2020

when the attorneys working on this matter resigned and started their own law firm. R. Doc. 24-1,

p. 2. Gordon Arata claims within months of the attorneys’ resignation, it informed the departing

attorneys of its intent to intervene. Id. Gordon Arata then filed its motion to intervene just shy of

one week after the Court entered an order of dismissal whereby the Court retained jurisdiction of

this action for all purposes for sixty (60) days. The Court, therefore, finds Gordon Arata promptly

filed their motion and their motion is prima facie timely.

   B. Interest in the Subject Litigation

       In Gaines, the Fifth Circuit found the district court erred by not permitting a law firm

intervene in a litigation based on its interest which arose pursuant to a contingent fee contract.

Gaines v. Dixie Carriers, Inc., 434 F.2d 52 (5th Cir. 1970) (per curiam). In Gaines, the Fifth Circuit

also recognized that a law firm’s right to intervention is not extinguished by a settlement and

subsequent consent joint dismissal. Id. at 54.

       Subsequent to its decision, the Fifth Circuit Court Judges have critiqued Gaines. See, e.g.,

Gilbert v. Johnson, 601 F.2d 761, 768 (Rubin, A. concurring) (5th Cir. 1979) (stating he would

prefer for the law firm to not be entitled to intervene where its right to attorneys’ fees can

adequately be protected via assertion of a lien); see also Keith v. St. George Packing Co., 806 F.2d

525, 526 (5th Cir. 1986) (“Although Gaines may not represent the most persuasive use of Fed. R.



                                                   4
      Case 2:19-cv-12216-GGG-KWR Document 26 Filed 09/05/20 Page 5 of 6




Civ. P. 24, it binds us as the law of this Circuit until modified en banc.”). Notwithstanding, “[f]rom

Gaines forward, [the Fifth Circuit] has consistently held that an attorney’s contingent fee is a

sufficient ‘interest relating to the property or transaction that is the subject of the action’ for

purposes of intervention.” Adam Joseph, 919 F.3d at 866 (listing cases).

       Here, Gordon Arata claims, in its capacity as counsel for Plaintiff and Xchanging, that it

provided various reasonable, necessary professional legal services on behalf of Plaintiff and

Xchanging in connection with this action. R. Doc. 24-1, p. 2-3. Gordon Arata further claims that

under a contract for fee agreement with Plaintiff and Xchanging, Gordon Arata is to be paid a

percentage of any amounts recovered by or on behalf of Plaintiff and Xchanging in connection

with this action. R. Doc. 24-1, p. 3. As such, the Court finds that Gordon Arata has plead sufficient

interest in this matter for the purposes of intervention.

   C. Impairment of Interest

       The Fifth Circuit, in later interpreting Gaines, stated the discharged firm moved to

intervene in order to protect its interest in the client's recovery . . . had demonstrated the requisite

impairment’ due to “the fact that the discharged firm would have had to initiate a subsequent action

to collect the fees allegedly generated in the existing litigation.” United States v. Texas E.

Transmission Corp., 923 F.2d 410, 416 (5th Cir. 1991). As such, any argument that the discharged

attorneys’ interest is not impaired because they are not formally foreclosed from bringing another

suit, runs afoul to the Fifth Circuit’s interpretation of Rule 24, which focuses on the practical

consequence. Adam Joseph, 919 F.3d at 867. As such, the Fifth Circuit has explicitly held that a

discharged attorney’s ability to institute a future proceeding does not negate its right of

intervention. Id.




                                                   5
      Case 2:19-cv-12216-GGG-KWR Document 26 Filed 09/05/20 Page 6 of 6




          Here, should the Court not allow Gordon Arata to intervene, it would suffer prejudice due

to its undoubtable need to institute a separate action to protect its interests. That Gordon Arata

would need to instate a separate action to protect its interest is a decisive argument in favor of

finding Gordon Arata’s interest are impaired.

    D. Inadequate Representation of that Interest By Existing Parties

          Finally, the Court considers the adequacy of representation of that interest. Here, the Fifth

Circuit has held since Gaines, that existing parties are not concerned with protecting the discharged

law firm’s interest in contingent fees. Gaines, 434 F.2d at 54; Adam Joseph, 919 F.3d at 868;

Skinner v. Weslaco Indep. Sch. Dist., 220 F.3d 584 (5th Cir. 2000) (“parties to the underlying

dispute cannot and will not adequately protect [discharged law firm’s] interest”). As such, the

Court finds Gordon Arata be permitted to intervene to adequately represent its interest.

          Considering the totality of Rule 24’s factors, the Court finds that Petitioner Gordan Arata

has met all of the criterion for intervention as of right.

    IV.      Conclusion

          Accordingly,

          IT IS ORDERED that Petitioner Gordon Arata’s Motion for Leave to Intervene (R. Doc.

24) is GRANTED.

                                           New Orleans, Louisiana, this 4th day of September 2020.




                                                        KAREN WELLS ROBY
                                             CHIEF UNITED STATES MAGISTRATE JUDGE




                                                    6
